Citation Nr: 0319715	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  01-03 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
REMAND

On November 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes to show the nature, extent, and 
etiology of current psychiatric 
disability, including for a medical 
opinion as to whether any currently 
diagnosed psychiatric disability is 
etiologically related to any in-service 
injury or disease.  Send the claims 
folder to the psychiatric examiner for 
review of pertinent information.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by you should be 
conducted.  Request the psychiatric 
examiner to do the following:  (1) 
examine the veteran to determine the 
nature, severity, and etiology of any 
currently diagnosed psychiatric disorder;  
(2) review the pertinent information in 
the claims file and indicate in writing 
that the claims file has been reviewed in 
conjunction with the examination;  (3) 
render a current psychiatric diagnosis or 
diagnoses which account for all of the 
veteran's psychiatric impairment;  (4). 
offer the following medical opinions:  
(A) what are the most likely etiology and 
date of onset of currently diagnosed 
psychiatric disability and (B) is it at 
least as likely as not that any currently 
diagnosed psychiatric disorder is 
etiologically related to any in-service 
injury or disease during the veteran's 
service; (5) specifically discuss the 
veteran's in-service complaints of 
"nervousness" in January 1976, as well 
as the treatment for enteritis during 
service.  Send the claims folder to the 
examiner for review of pertinent 
information.  

2.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes to determine the presence and, 
if present, etiology of bilateral hearing 
loss disability.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary should be conducted.  A 
detailed history should be obtained from 
the veteran.  The examiner should be 
requested to do the following: (1) 
examine the veteran to determine the 
nature, severity, and etiology of any 
currently diagnosed hearing loss; (2) 
offer the following medical opinions: 
What are the most likely etiology and 
date of onset of any currently diagnosed 
hearing loss?; Is it at least as likely 
as not that any currently diagnosed 
hearing loss is etiologically related to 
any in-service injury or disease during 
the veteran's service?  In conjunction 
with this opinion, please specifically 
discuss the veteran's in-service 
audiometric examination results.  Send 
the claims folder to the examiner for 
review of pertinent information. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


